Citation Nr: 1506952	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating greater than 60 percent, from July 21, 2011, for residuals of bilateral spontaneous pneumothorax (lung collapse).


REPRESENTATION

Veteran represented by:	Osborne E. Powell, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to February 1962

This matter is before the Board of Veterans' Appeals (Board) following an August 2014 Order from the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court") granting an August 2014 Joint Motion for partial Remand (JMR) vacating and remanding only the portion of the Board's prior February 2014 decision that denied a rating in excess of 60 percent for residuals of bilateral spontaneous pneumothorax.  That is, the February 2014 Board decision granted the Veteran an increased rating from 0 percent to 60 percent, effective July 22, 2009.  The Veteran had submitted a private medical examination dated July 21, 2011, which he claims supports a 100 percent rating.  The August 2014 JMR only remands the rating as of July 21, 2011 insofar as to address the private medical evidence, to include affording the Veteran a new VA examination if warranted.  The issue has been appropriately rephrased above.

The matter was originally on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Again, a February 2014 Board decision granted the Veteran's claim seeking an increased rating for his lung disability, awarding a 60 percent disability increased rating (from 0 percent), effective July 22, 2009.  The issue is complicated because although the Veteran's service treatment records confirm the Veteran underwent surgery during his military service for bilateral spontaneous pneumothorax (i.e., collapsed lungs), the only residual that has been affirmatively linked to this in-service surgery is lung scarring.  In contrast, the Veteran's post-service medical records confirm a lengthy history of cigarette smoking and a diagnosis of chronic obstructive pulmonary disorder (COPD), a non-service connected lung disorder.

There is also some allegation of asbestos exposure during service and of the presence of a current asbestos exposure related lung disease, but development has not been undertaken to determine if the Veteran was exposed to asbestos during his time in military service.

Despite pulmonary function test (PFT) results shown to be "severely below normal" levels in September 2009 and September 2010 VA examinations, the RO initially rated the Veteran's disability at 0 percent, finding the severe PFT results attributable to non-service connected COPD and not due to his service-connected lung disability.  Indeed, the September 2010 VA examiner opined that the Veteran's PFT scores are severely below normal, "which is seen in asthma or COPD" and not typically lung scarring.  

The Veteran submitted a private examination dated July 21, 2011, also noting PFT scores severely below normal.  In contrast, however, the private examiner, Dr. Moore, opined that the Veteran's PFT scores were attributable to his service connected problems, to include asbestos exposure.

The Board notes that the Veteran's military records do not appear to show asbestos exposure on their face, and the Veteran denied any in-service asbestos exposure on his claims form and failed to mention any asbestos exposure to any VA examiner.  However, the Veteran did have an MOS of airplane mechanic and the Veteran's representative submitted a document suggesting that such an occupation did involve asbestos exposure.  Subsequent opinions from Dr. Moore have continued to allege asbestos exposure related lung problems.  As such, development must be undertaken to determine whether the Veteran was exposed to asbestos during his military service.  See VAOPGCPREC. 4-2000 (Apr. 13, 2000) (65 Fed. Reg. 33,422 (2000)) (explaining that the initial bullet point provisions of M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 9 (h) are substantive in nature and must have been followed by the agency of original jurisdiction or the appeal must be remanded for this development).

It is evident the Veteran did experience in-service lung issues, to include surgery following bilateral collapsed lungs, but the Veteran is not currently service-connected for asbestosis or any other asbestos-related lung disorder.  As such, on remand, it must be determined if the Veteran had asbestos exposure during service, and if so whether he currently as an asbestos exposure related disease. 

Asbestos exposure notwithstanding, the Veteran still has both service connected and non-service connected lung disabilities.  The Board previously gave the Veteran the benefit of the doubt in awarding a 60 percent rating for his service-connected lung disability even though PFT scores were attributed to non-service connected factors, to include COPD.  The Board found it was not completely possible, in this case, to separate the effects of a service-connected disability from a non-service connected disability and, therefore, reasonable doubt must be resolved in the Veteran's favor.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Although Dr. Moore's July 2011 PFT testing scores could have supported a 100 percent rating under the applicable Diagnostic Code 6843, the Board declined awarding a 100 percent rating finding Dr. Moore's testing was not done in accordance with the regulations.  Under 38 C.F.R. § 4.96(d)(2), DLCO (SB) testing must be included with FEV-1 and FVC results, which was not done in this case.  If DLCO (SB) scores are not included, an examiner must explain why the DLCO (SB) is not of record.  Dr. Moore did not offer any such explanation and so those scores could not be used in formulating a rating for the Veteran.

The Veteran appealed to the CAVC seeking a 100 percent rating as of the date of the private examination, July 21, 2011, claiming the PFT scores of that date supported a 100 percent rating.  At the very least, the private examination results should have indicated a "worsened" disability picture triggering VA's duty to provide him a new VA examination.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted); see also 38 C.F.R. § 3.327(a).  The parties agreed to a JMR in August 2014, which was granted by an August 2014 Order by the Court. 

Since that time, the Veteran's representative submitted a statement in January 2015 along with an addendum report from Dr. Moore dated December 2014.  The Veteran's representative now argues that a new examination is unnecessary and Dr. Moore's report, coupled with the December 2014 report, supports a 100 percent rating as of July 21, 2011.  

The December 2014 report by Dr. Moore reiterates the findings of the 2011 testing.  Dr. Moore again assumes in-service asbestos exposure and asserts that current testing reveals evidence of asbestosis.  Dr. Moore explains that a DLCO test was ordered, but the Veteran was unable to perform this aspect of PFT due to the severity of his condition.  

While the Board acknowledges that Dr. Moore has now addressed why DLCO testing was not completed, the 2011 and 2014 opinions rendered by Dr. Moore are still problematic in that they reference asbestos exposure and the diagnosis of asbestosis, but a determination has yet to be made whether the evidence of record supports a finding of in-service asbestos exposure.  Without such a determination, the overall merit of Dr. Moore's opinions cannot be effectively weighed.

The medical evidence as a whole is ambiguous as to the current severity of the Veteran's lung disability and whether any of the PFT scores can be attributed to the service-connected residuals of his in-service bilateral spontaneous pneumothorax.  In light of the terms of the August 2014 JMR, the Board will not now disturb the 60 percent rating awarded prior to July 21, 2011.  A new VA examination is indicated below in accordance with the August 2014 JMR to ascertain the proper rating for the Veteran's disability from July 21, 2011 and to resolve the ambiguities in the record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and specifically request that he identify all VA- and non-VA medical treatment since July 2011.  Inform the Veteran that these records, aside from reports by Dr. Moore dated July 2011 and December 2014, are not currently in his claims folder and he may provide the records himself, or sign a medical release authorizing VA to obtain the records on his behalf.  If a signed medical release is obtained, the RO/AMC should make efforts to obtain these records.  Regardless of his response, the RO/AMC should obtain the Veteran's VA medical treatment from the VAMC August 2011 to the present.  All efforts to obtain VA records should be fully documented.  

2.  Development the Veteran's claim consistent with M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 9 (h), to ascertain whether it is at least as likely as not (50 percent or greater) that the Veteran was exposed to asbestos during his military service.

3.  Then, schedule the Veteran for a respiratory VA examination with an appropriate specialist to determine the current severity of any found residuals of his in-service bilateral spontaneous pneumothorax, to include lung scarring.  

The examiner is specifically asked to address the following:

* Identify any and all lung disorders found, such as COPD, lung scarring, and asbestosis, and resolve what lung disorders are "at least as likely as not" (50 percent probability or greater) related to his military service, in light of in-service surgery for bilateral spontaneous pneumothorax.
* Perform pulmonary function testing, to include FEV-1, FVC, and DLCO (SB) and explain which lung disability in whole or in part is responsible for each test result.  If such parsing out of symptoms is not possible, the examiner should explain why.

The claims file must be made available to the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

A complete rationale for all opinions must be provided.

4.  Thereafter, readjudicate the claim.  If the claim is denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response and then the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

